AMENDING AGREEMENT
 


 
THIS AGREEMENT dated as of the 9th day of June, 2011
 
BETWEEN:
 
LML PAYMENT SYSTEMS INC., a corporation continued under the laws of the Yukon
Territory of 1680 – 1140 West Pender Street, Vancouver, B.C., V6E 4G1
 
(the “Corporation”)
 
AND:
 
CAROLYN GAINES, businesswoman of 21018, 11-200 Burrard Street, Vancouver, B.C.,
V6C 3L0
 
(the “Executive”)
 


 
WHEREAS:
 
A.  
The Corporation and the Executive are parties to an employment agreement dated
March 31, 2008 (the “Original Agreement”) whereby the Corporation has retained
the services of the Executive in acting as the Corporate Secretary of the
Corporation;

 
B.  
The Board has determined that it is in the best interests of the Corporation to
make the bonus structure for the Executive the same as that of other senior
executives of the Corporation;

 
C.  
It is appropriate to amend the Original Agreement in order to reflect such
change to the Executive’s bonus entitlement; and

 
D.  
The parties now wish to make certain amendments to the Original Agreement upon
the terms and conditions set out in this Agreement;

 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other valuable consideration (the receipt and sufficiency of
which is hereby acknowledged), the parties hereto covenant and agree as follows:
 
1.  
Section 4.2 of the Original Agreement is deleted in its entirety.

 
2.  
The following provision is added to the Original Agreement as a new section 4.2:

 
“4.2           For each full fiscal year of the Corporation that begins and ends
during the Term, commencing at the commencement of the 2012 fiscal year  of the
Corporation, the Executive shall be eligible to earn an annual cash bonus (the
“Annual Bonus”) of up to thirty-five percent (35%) of the Base Salary based on
the achievement by the Corporation of reasonable performance goals established
by the Compensation Committee for each such fiscal year (or portion) which may
include targets related to the earnings before interest, taxes, depreciation and
amortization (“EBITDA”) of the Corporation.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Section 11.7(a)(i)(B) of the Original Agreement is deleted in its entirety.

 
4.  
The following provision is added to the Original Agreement as a new section
11.7(a)(i)(B):

 
 
“(B)
Two (2) years’ current Base Salary plus two (2) times the Executive’s last
Annual Bonus”

 
5.  
All provisions of the Original Agreement which are not amended by this Agreement
remain unchanged and the amendments contemplated in sections 1 through 4 hereof
taken together with all other unamended provisions of the Original Agreement
form the employment agreement between the Company and the Executive as if such
amendments formed part of the Original Agreement.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.
 
 
LML PAYMENT SYSTEMS INC.
 


 
Per:         /s/ Greg A.
MacRae                                                        
       Authorized Signatory
 


 
CAROLYN GAINES
         
/s/ Carolyn
Gaines                                                                
Signature
 
/s/ Richard
Schulz                                                                   
Witness Signature
         
Richard
Schulz                                                                   
Print Witness Name
           



 

 
 
       



 
 

--------------------------------------------------------------------------------

 
